Citation Nr: 1648509	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as a chronic breathing disorder.

2.  Entitlement to service connection for sleep apnea syndrome.

3.  Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1953 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the October 2009 rating decision, the RO denied service connection for asthma and sleep apnea.  In the January 2011 rating decision, the RO denied entitlement to a rating in excess of 30 percent for bilateral hearing loss.

This appeal was before the Board in June 2016 at which time it was remanded for further development.  This will be discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2016 Board remand directives, the Veteran was to be scheduled for a Board video hearing.

A review of the claims file reveals that the Veteran was scheduled for a Board video hearing in August 2016 in Nashville, Tennessee.  However, he did not appear for the hearing.  The Board observes that in correspondence received in July 2016, prior the scheduled hearing, the Veteran requested that the August 2016 hearing be scheduled closer to his home because he could not drive far due to his failing health.  He asked that the hearing be scheduled in Marion, Illinois, which is closer to his residence.  Notwithstanding, the evidence does not suggest that efforts were made to schedule the Veteran for a hearing in Marion, Illinois at the VA Medical Center.  Moreover, there is no indication that the hearing cannot be scheduled at the appellant's requested location.

In light of the foregoing, the Board finds that there is good cause for the Veteran's failure to appear for the scheduled hearing.  Further, the Board has reviewed the claims file and finds that the appellant has not withdrawn his hearing request at this time.  As such, the Board finds that Veteran should be afforded the opportunity to attend a video hearing at a location closer to his home address.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video hearing at the earliest possible time before a Veterans Law Judge.  The Veteran should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.  Efforts should be made to schedule the hearing at a location in Marion, Illinois or at an alternate location closer to the Veteran's home address.  If not possible, notify the Veteran of this and place a document in the file describing the steps taken.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



